Citation Nr: 1143720	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-04 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, characterized as muscle spasms and a pinched nerve. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to July 1982.  

This matter is on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  

The Veteran is claiming entitlement to service connection for a low back disorder, which has been characterized as discogenic lower back pain and lumbar stenosis.  His low back symptomatology has also caused him to undergo a posterior lateral lumbar arthrodesis extending from the L4 vertebra to the sacrum.  He states that his disability had its initial during active service.  He attributes his back problem to an in-service lifting injury.

The etiology of the Veteran's low back disorder has been made complicated by a number of post-service injuries to his lumbar spine.  Specifically, post-service treatment records indicate that he hurt his lower back following a motor vehicle accident in June 2003.  There is also evidence that he sought treatment in July 2004 after twisting his back while attempting to lift a heavy object, and did so again in August 2005 after slipping on a floor while working. 


Although the Veteran's history of injuries and treatment since active duty service is significant, the Board notes that there is also evidence documenting low back symptomatology in service.  Specifically, in April 1981, he was evaluated on multiple occasions for complaints of low back pain with limited range of motion and radiating pain into the legs.  He was initially seen on April 9, 1981, with complaints of two (2) day history of low back pain following lifting a heavy object.  He was seen again on April 13, 15, and 22.  There is no record of subsequent treatment.

The record also includes lay statements from the Veteran and his wife.  Both individuals relate that the Veteran has had a history of low back problems and pain since his active service.

In denying entitlement to service connection June 2006 decision, the RO noted the Veteran's history of low back symptomatology during active duty but, as there was no subsequent treatment, the low back disorder was not chronic in nature.  The Board notes at the outset that this determination was made without the benefit of a medical professional's opinion, and instead appears to be inappropriately based on the adjudicator's own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA may not reject medical opinions based on its own medical judgment).  A VA examination with an opinion addressing the etiology of the Veteran's current back disability is deemed necessary.  

The Board notes that the Veteran has also provided a history of treatment for his low back disorder in 1995.  His VA records from that time period have not been obtained.  The only records on file are from the Montgomery VA Medical Center (VAMC) from June 2008 to March 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).  The AMC/RO should obtain and associate with the claims file any additional outstanding VA records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records from the VAMC in Montgomery, Alabama, for the period from 1995 to June 2008 and from May 2009 to the present.  If the Veteran has received any treatment to his back from private facilities, the RO/AMC should also attempt to acquire these treatment records after receiving the Veteran's authorization.  Any negative development should be included and discussed in the claims file.

2.  Schedule the Veteran for an appropriate VA orthopedic examination to determine the nature and etiology of any low back disorder. All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a complete copy of this Remand must be made available to the VA examiner for review.

With respect to each identified disorder of the low back, the VA examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in-service, or is otherwise etiologically related to his active service.  The examiner should address the April 1981 service treatment records that discuss the Veteran's in-service complaints of low back pain.  He or she must also address the Veteran's stated history of experiencing chronic low back pain since his active service.

The VA examiner should also provide a thorough rationale for his or her conclusions taking into consideration the evidence of record as well as the Veteran's statements. 

 If the VA examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered. Moreover, if the VA examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

3.  After any additional notification and/or development that the RO/AMC deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a new supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

